DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 5, the limitation “wherein the first wall surface with the larger acoustic impedance forming the second wall surface pair is made of a quartz glass or an acrylic, and wherein the second wall surface with the smaller acoustic impedance forming the second wall surface pair is made of a metal” is unclear since quartz glass and acrylic are known to have a smaller acoustic impedance than common metals. For the purpose of examination, the examiner interprets the limitation as “wherein the first wall surface with a smaller acoustic impedance forming the second wall surface pair is made of a quartz glass or an acrylic, and wherein the second wall surface with a larger acoustic impedance forming the second wall surface pair is made of a metal”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Folkenberg (US 20120086938; “Folkenberg”), in view of HorII (US 20110244594; “HorII”).

Regarding claim 1, Folkenberg discloses, in figures 1-2, an analysis cell (4) that is detachable and replaceable (the examiner believes this preamble recitation does not further limit the recited structure in the body of the claim, see MPEP 2111.02, further the examiner believes Folkenberg’s third embodiment would teach a cuvette combination that is detachable and replaceable) with respect to an analysis unit (2) and accommodates a liquid sample (abstract, “sample chamber for holding a liquid sample”), the analysis cell (4) comprising: a first wall surface pair (24, 26) that is made of a material transmitting a light (¶ 0017, “made wholly from a transparent material”); and a second wall surface pair ((22, 50, 52) see figures 1-2) for propagating an ultrasonic wave (¶ 0021, examiner notes Folkenberg couples ultrasound through the sidewall into the sample channel) to the accommodated liquid sample (see prior comment), wherein a first wall surface (52)  and a second wall surface (50) forming the second wall surface pair (see prior comment) and facing each other (see figures 1-2).
Folkenberg fails to disclose the two wall surfaces configured to propagate acoustic energy are formed of materials having different acoustic impedances.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HorII’s idea of using a reflecting plate wall opposite a wall used to transmit acoustic energy each with a different impedance into Folkenberg’s cuvette design to establish a standing wave. Doing so increases the efficiency of creating a standing wave.

Regarding claim 4, Folkenberg and HorII disclose, in figures 1-2, the first wall surface pair (Folkenberg (24, 26)) is made of a quartz glass or an acrylic as the material that transmits a light (Folkenberg, ¶ 0017, ‘the cuvette 4 is made wholly from a transparent material (i.e. transparent to at least the wavelengths of electromagnetic energy employed), such as fused silica or other glass in which the sample chamber 6 has been formed”).

Regarding claim 5, Folkenberg and HorII disclose, in Folkenberg’s figures 1-2 and HorII’s figure 1C, the first wall surface (Folkenberg (52)) with a smaller acoustic impedance (¶ 0017, examiner asserts an ordinarily skilled artisan would know Folkenberg’s silica cuvette would be a lower acoustic impedance than HorII’s aluminum reflector) forming the second wall surface pair is made of a quartz glass (Folkenberg, ¶ 0017), and wherein the second wall surface (HorII (17)) with a larger acoustic impedance (see previous comment regarding impedance) forming the second wall surface pair is made of a metal (HorII, ¶ 0052, “aluminum”).


Regarding claim 7, Folkenberg and HorII disclose, in Folkenberg’s figures 1-2, the liquid sample discharged from the discharge port is circulated (¶ 0024, Folkenberg’s outlet connects the sample chamber to a waste element) and supplied (¶ 0017, Folkenberg’s inlet connects the sample chamber to an external element) to the analysis cell (Folkenberg (4)) from the supply port (Folkenberg (8)).

Regarding claim 8, Folkenberg’s first embodiment discloses, in figures 1-2, an analysis unit (2) comprising: an analysis cell (4) for accommodating a liquid sample (abstract, “sample chamber for holding a liquid sample”); wherein the analysis cell (4) includes a first wall surface pair (24, 26)  that is made of a material transmitting a light (¶ 0017, “made wholly from a transparent material”), and a second wall surface pair ((22, 50, 52) see figures 1-2) for propagating an ultrasonic wave (¶ 0021, examiner notes Folkenberg couples ultrasound through the sidewall into the sample channel) to the accommodated liquid sample (see previous comment), wherein a first wall surface (52) and a second wall surface (50) forming the second wall surface pair (see prior comment) and facing each other (see figures 1-2), the holder (96) 
Folkenberg’s first embodiment fails to disclose a cuvette holder and the two wall surfaces configured to propagate acoustic energy are formed of materials having different acoustic impedances.
However, Folkenberg’s third embodiment teaches, in figure 5, a holder (96) that holds the analysis cell (100) in a detachable and replaceable manner (¶ 0044, Folkenberg’s cuvette is removeable), and wherein the holder (96) includes an ultrasonic oscillator (114) that oscillates the ultrasonic wave (¶ 0052, Folkenberg’s ultrasonic source produces ultrasound) to be propagated to the liquid sample (¶ 0052, “application of ultrasound energy to the sample”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Folkenberg’s third embodiment scheme of reusing an analyzer with a disposable cuvette into Folkenberg’s cuvette design. Doing so increases time efficiency by removing the need to clean cuvettes between analyses.
Folkenberg fails to disclose the two wall surfaces configured to propagate acoustic energy are formed of materials having different acoustic impedances.
HorII teaches, in figures 1A-1C, a first wall surface (13) and a second wall surface (17) forming the second wall surface pair (13, 17) and facing each other (see figure 1C) are formed of materials having different acoustic impedances (¶ 0052, HorII’s reflecting plate is a material with an acoustic impedance different than a liquid sample and the flow channel base such as aluminum).


Regarding claim 10, Folkenberg and HorII disclose, in Folkenberg’s figures 1-2 and 5, the holder (Folkenberg (96)) includes a contact terminal (Folkenberg (98)) that is in close contact (¶ 0047-0048, Folkenberg’s cuvette contacts the internal walls of the housing opening and are acoustically coupled by direct contact) with the second wall surface (HorII (17)) and holds (see Folkenberg’s figure 5) the analysis cell (4).

Regarding claim 11, Folkenberg and HorII disclose, in Folkenberg’s figures 1-2 and 5,  the holder (Folkenberg (96)) holds the analysis cell (100) with a gap (Folkenberg (118, 126)) between the holder (Folkenberg (96)) and the first wall surface pair (Folkenberg (24, 26)).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Folkenberg (US 20120086938; “Folkenberg”) and HorII (US 20110244594; “HorII”), in view of Murakami (US 20080170463; “Murakami”).

Regarding claim 2, Folkenberg and HorII disclose, in Folkenberg’s figures 1-2, a substance (Folkenberg, ¶ 0021, “contract material”) is provided on an outside of the first wall (Folkenberg (52)) surface having an acoustic impedance smaller (¶ 0017, examiner asserts an 
Folkenberg and HorII fail to explicitly disclose a gel-like substance is provided on an outside of the first wall surface.
Murakami teaches, in figure 5, a gel-like substance (Lm) is provided on an outside of the first wall (6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Murakami’s use of a gel acoustic matching agent as Folkenberg and HorII’s contact material since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of easily propagating the ultrasonic wave through the wall surface.

Regarding claim 9, Folkenberg and HorII disclose, in Folkenberg’s figures 1-2 and 5, a substance (Folkenberg, ¶ 0021, “contract material”) is provided on an outside of the first wall surface (Folkenberg (52)) having an acoustic impedance smaller (¶ 0017, examiner asserts an ordinarily skilled artisan would know Folkenberg’s silica cuvette would be a lower acoustic impedance than HorII’s aluminum reflector, see the teaching reference Ginzel) than an acoustic impedance of the second wall surface (HorII (17)), and wherein the ultrasonic oscillator (Folkenberg (16)) is in close contact (¶ 0021, Folkenberg’s contact material is between the acoustic source and the cuvette and matches the acoustic impedance of the transducer and the cuvette material) with the first wall surface (Folkenberg (52)) through the substance (Folkenberg, ¶ 0021, “contract material”), and propagates the ultrasonic wave (see previous comment) to the 
Folkenberg and HorII fail to explicitly disclose a gel-like substance is provided on an outside of the first wall surface.
Murakami teaches, in figure 5, a gel-like substance (Lm) is provided on an outside of the first wall (6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Murakami’s use of a gel acoustic matching agent as Folkenberg and HorII’s contact material since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of easily propagating the ultrasonic wave through the wall surface.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 3 including a thickness of the first wall surface is an integral multiple of ½ of a wavelength of the ultrasonic wave. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is:
Ginzel (Determining approximate acoustic properties of materials, 2016) teaches silica glass has a smaller acoustic impedance than aluminum.
Lenshof (Acoustofluidics 5: Building microfluidic acoustic resonators, 2012) teaches a matching layer should be (2n+1) /4 thick.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TIMOTHY P GRAVES/
Examiner, Art Unit 2856                                                                                                                                                                                            


/Eric S. McCall/Primary Examiner, Art Unit 2856